Title: From George Washington to Timothy Pickering, 14 March 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
City of Washington 14th Mar. 1797.

The pressure of business in the last days of my administration, occasioned my dispatching the enclosed Instrument to the Commissioners of this City without the Seal of the United States (as certified); and I should not have known it wanted this evidence, had not those Gentlemen (upon my arrival here) informed me of the omission.
I now forward it for the purpose of having this defect remedied; and request the favor of you to return it to the Commissioners with the Seal annexed. with great & sincere regard, I am Your Affecte Hble Servt

Go: Washington

